—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (I. Aronin, J.), dated February 18, 1998, which denied his motion for summary judgment dismissing the complaint.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The right of direct appeal from the intermediate order in question terminated with the entry of judgment in the action *469(see, Matter of Aho, 39 NY2d 241, 248). That judgment was in favor of the defendant. Had the stipulation of the parties not foreclosed appeal from the judgment, the issues raised by the defendant on this appeal would have been cognizable as grounds for affirmance of the judgment (see, CPLR 5501 [a] [1]; Ogu v Faulkner, 265 AD2d 469 [decided herewith]). Thompson, J. P., Sullivan, Altman and Feuerstein, JJ., concur.